Title: To Thomas Jefferson from Thaddeus Swain, 6 July 1808
From: Swain, Thaddeus
To: Jefferson, Thomas


                  
                     President of the United States  
                     
                     
                        of America 
                     
                     New Bedford 7 Mo. 6: 1808.
                  
                  The Subscribers, citizens of the United States, residing at the Port of New Bedford in the County of Bristol and Commonwealth of Massachusetts, Merchants, respectfully represent: That we are duly impressed with the importance of a strict execution of the Laws of our Country, and to attain this object, it is essential that all the officers of government, in their several departments, be vigilant and impartial in the discharge of their respective duties. While we assent to the proposition that an officer who neglects the duty incumbent on him to watch over and prosecute every violation of Law, is unworthy of confidence and ought to be dismissed from his station, we are still convinced that a removal, founded on the mere representation or misrepresentation of a few prejudiced individuals, would be highly injudicious and deeply detrimental to the publick interest. Circumstances having occurred which induce a belief that a memorial for the purpose of effecting a removal from office of the Collector of this Port, on the pretence of official misconduct relative to the Sloop Lively and Schooner John, has been transmitted to the seat of government, we conceive it to be an act of justice to the character of the Collector to make the following statement and remarks:
                  It appears that on the tenth day of the sixth Month last past (June) the British Sloop Lively Captain Grant, last from New York and bound to Madeira, arrived at the Port of New Bedford in distress. On the second day of the week following, (Monday) the Collector of said Port caused a survey to be made of said Sloop to ascertain her state and condition, and the surveyors appointed, reported that she was not sea worthy but did require repairs. The Collector wrote a statement of the facts of the case to Geo: Blake Esquire, District Attorney for the District of Massachusetts, requesting his opinion and advice, who replied that on a reasonable and equitable construction of law, the said Sloop arriving in distress, ought not, in his opinion to be detained. No discovery being made or information given of an intended violation of law, the said Sloop was permitted, after repairs, to proceed on her destined voyage; according to the advice of the District Attorney.
                  On the twenty fourth day of the Sixth Month (June) last past, information being given to the Collector of this Port, that a vessell in Tarpaulin Cove, a harbour in the Vineyard Sound, was taking in flour from boats, with intent to violate the embargo laws of the United States, he directed one of his Inspectors forthwith to proceed thither, and, if he discovered a violation of the laws, to make a seizure and bring the vessel into New Bedford. On the following day the Schooner John of Philadelphia, James Saunderson, Master was brought into said Port by the Inspector. On discharging her cargo, it was found that she had on board ten barrels of flour more than was specified in her manifest, and it also appears that the Captain had endeavoured to purchase from Coasters lumber sufficient to load said Schooner. A small Pilot boat laden with flour and mackarel was also overtaken by the Inspector and brought in with sd. Schooner. The owner of the Pilot boat states that his lading was intended for said Schooner, and that he had, on the preceding day, delivered on board the same Schooner, seven barrels of flour. Information of these facts is transmitted by the Collector to the Secretary of the Treasury of the United States and also to the District Attorney with a request that the said Schooner and boat may be libelled and further advice given as soon as conveniently may be. The Schooner and boat, with their cargoes are still in the custody of the Inspector, awaiting the issue of legal process or further instructions. Since they were brought into this Port, they have been watched and guarded, by night & day, by persons appointed by the Collector, of established credibility and in whom, we believe confidence may, on such occasions, be reasonably reposed. We do, in short, conceive that every necessary step, every reasonable precaution has been adopted by the Collector, which the exigence of the cases required to prevent, detect and punish a violation of law, and that no negligence of duty or official misconduct can be justly imputed to him in these transactions.
                  We are also of opinion that the duties of the Collector, in times like these sufficiently arduous & difficult in themselves, are rendered doubly difficult and irksome, by the repeated interference of private individuals disaffected to him. Zeal for the execution of law, when guided by discretion and kept in its proper sphere, is undoubtedly commendable; but when blinded by prejudice and misguided by passion, it creates obstructions and confounds its own pretended purposes. Advice, offered in friendship, ought to be received with gratitude; but if one private individual be allowed to dictate and establish his own opinion as the infallible standard of official rectitude, each has the same right, and amid the conflict of contrary instructions, the officer must either cease to act or be discharged from all personal responsibility. We believe the Collector of this Port has never shrunk from his official duty; that in all suspicious cases, he has neglected no means in his power to bring the transactions to proper light, and that the complaints and efforts for his removal are not stimulated by an anxiety to promote the publick interest.
                  
                     Thaddeus Swain 
                     
                     
                        and 31 other signatures
                     
                  
               